Citation Nr: 1210316	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  08-13 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida


THE ISSUE

Entitlement to payment of or reimbursement for medical expenses incurred as a result of treatment provided at Osceola Regional Hospital for the period from June 8, 2006, to June 10, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from October 1960 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Tampa, Florida.  

The appellant failed to report for a hearing before a Veterans Law Judge scheduled for October 2009 at the Veteran's request.  He has not requested that the hearing be rescheduled.  Therefore, the request for such a hearing is considered withdrawn.


FINDINGS OF FACT

1.  The Veteran's care from June 6, 2006, to June 7, 2006, was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

2.  VA facilities were available and the Veteran reached the point of medical stabilization on June 8, 2006, transfer to a VA facility was feasible as of that date. 

3.  The Veteran's care at Osceola Regional Hospital for the period from June 8, 2006, to June 10, 2006, was beyond the point of stabilization.  


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Osceola Regional Hospital for the period from June 8, 2006, to June 10, 2006.  38 U.S.C.A. §§ 1703, 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.53, 17.1002 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION


The Duties to Notify and Assist

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 

The VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Factual Background

The Veteran seeks payment for unauthorized services rendered during hospitalization at Osceola Regional Hospital for the period from June 8, 2006, to June 10, 2006.  He initially went to Osceola for an emergent situation involving abdominal pain.  Tampa VAMC records show that he called the facility for a physician phone consultation with his primary care provider (PCP) on June 5, 2006.  He complained of back pain.  The result of the phone consultation was a concern for kidney stones.  He had been seen in the emergency room (ER) two weeks earlier with a diagnosis of left kidney stone with an instruction to follow-up with urology.  He was set up to see to his PCP at 3:00 p.m.  

An ambulatory care note dated June 5, 2006, at 3:09 p.m. indicates that he came in to see his PCP and reported that he went to a local ER due to the recurrence of pain from two weeks earlier.  He thought it was a kidney stone.  The plan was to get a CT scan of the abdomen as soon as possible, give him pain medication, increase fluids and manage accordingly.  

A telephone triage note dated June 6, 2006, reflects the Veteran was having heavy pressure to the bladder and could not void a stream but was voiding every two to three minutes.  His PCP called him back around 2:00 p.m. and arranged for the CT scan to be done the following day.  He noted that the Veteran had no fever or chills and advised him to increase fluids.  The Veteran called back minutes later and stated that he had urine flow retention.  As he had a history of kidney stones and pain of 9 out of 10, he was advised by the nurse to go to the nearest ER.  

On June 8, 2006, at 9:28 a.m., the Veteran's wife called the VAMC and requested the PCP to call back to discuss possible consult to urology as soon as possible, as the Veteran was passing a kidney stone.  The Veteran was called back at 10:02 a.m., and advised to go to the nearest ER for immediate evaluation.  

The Veteran called the VAMC June 12, 2006, from Urgent Care to request follow-up with his PCP.  He reported that he had been discharged from Kissimmee Hospital on Saturday, June 10, 2006, for kidney stones and was told that he needed to see his PCP/urologist as soon as possible for further treatment.  The Veteran reported that he was discharged with a urinary catheter in place.  He stated that he was experiencing left flank/abdominal pain of 6 to 7 out of 10 with intermittent chills and nausea.  He denied temperature, blood in urine or urinary obstruction.  The problem was identified as nephrolithiasis.  He was seen by his PCP that day and that doctor noted that the Veteran was discharged from Osceola Regional Hospital in Kissimmee after cytoscopy and stent placement for obstructing 8 mm proximal ureter calculus.  CT scan showed bilateral nephrolithiasis.  The doctor noted that, "A Foley catheter was left in place after he came back to the hospital for an allergic reaction to toradol? (urticaria) and difficulty emptying bladder."  Presently there was no fever, chill, discomfort or acute distress.  The urology records from Osceola were requested and the catheter was removed and reinserted.  He was discharged home that day.  

Records from Osceola Regional Medical Center include a June 10, 2006, discharge summary indicating that the Veteran presented at the ER of that facility on June 7, 2006, with left flank pain.  A history of renal stones was noted.  Examination of the abdomen showed mild discomfort in the left flank.  He was hospitalized with left urethral stone, renal colic and left hydronephrosis.  He was started on IV antibiotics and IV fluids and evaluated by urology service.  He underwent cystourethroscopy and left ureter stent placement.  Postoperatively, he was stable and was discharged on the 10th to be followed up at VA urology.  

A June 7, 2006, consultation report for abdominal pain noted the Veteran's history.  It also noted that he was given a medication in the ER that made him break out into a rash.  Imaging of the abdomen showed a 8 mm stone in the left urethra.  EKG was abnormal.  He also received a consultation for a three second pause incidentally detected in telemetry on June 7, 2006.  On questioning, he reported that he did have chest pains every so often.  Differential diagnoses included medication-induced pause, vasovagal reaction and underlying sick sinus syndrome.  The plan was to keep observing him for pauses or rhythm disturbances, go down on the Atenolol he was taking and set him up for noninvasive stress test as there might be underlying coronary artery disease.  A cardiology report of nuclear cardiolite scan revealed no frank evidence of reversible ischemia, normal gated ejection fraction of 76% and diaphragmatic attenuation.  Persantine infusion test for inducible EKG changes to suggest ischemia was negative.  

On June 9, 2006, cystourethroscopy examination with left ureteral stone manipulation and stent placement was performed.  He was discharged June 10, 2006, in stable condition.  It was noted that there had been EKG with possible premature ST complexes with aberrant conduction and nonspecific ST-T wave changes.  

VA Fee Basis, Tampa, received notice of admission from Osceola Hospital on June 8, 2006.  In July 2006, VA received the UB-92 claim form from Osceola for the dates of service from June 6, 2006, to June 10, 2006, for $48,488.75.  In December 2006, the claims were medically reviewed by VA.  The Chief Medical Officer (CMO) determined that the Veteran was eligible for VA payment for the period from June 6 to 7, 2006.  The amount approved was $1470.31.  It was noted that he became medically stable for transfer as of June 8, 2006.  In November 2007, the CMO reconsidered the claim and again found that the Veteran became stable for transfer as of June 8, 2006.  

A letter from the Veteran's wife reflects that she and her husband believe that the Veteran did not become medically stable at any time during the treatment at Osceola.  She indicated that on the night of June 7, 2006, he was discharged with a Foley catheter and told to go to Tampa VA for urology consultation.  It was 12:30 a.m. and they were tired.  When she arrived home she noticed that his skin was turning red and by 3:00 a.m. his face and throat were swelling, he was having breathing trouble and his hands were itching.  They returned to Osceola regional ER and the facility immediately took him back.  She stated that they said they made a wise decision.  She stated that this was when he underwent cardiology consultation for the heart pauses and other treatment for the stone.  

VA has denied payment or reimbursement of unauthorized medical expenses on the basis that the care rendered at the private hospital June 8, 2006, through June 10, 2006, was rendered after stabilization of the emergency.  

Governing Laws and Regulations 

With regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2011).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations. 38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.  However, it is of no consequence, as the Veteran does not meet any of the other criteria listed above.  That is, he was not hospitalized for service-connected disability as he has no service-connected disability.  In addition, he is not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, application of 38 U.S.C.A. § 1703(a)(1) for "authorized" private treatment is unwarranted. 

In addition, with regard to prior authorization, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3).  However, in the present case, there is no evidence or allegation that the Veteran was transferred from any VA facility or government facility with which the Secretary contracts, to a private hospital.  Therefore, this particular provision for prior authorization, 38 U.S.C.A. 1703(a)(3), does not apply as well.  In short, the issue of prior authorization is not applicable here.

Regardless, when the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728  and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability or not. 

Since the treatment in question was not rendered for a service-connected disability, he is ineligible for payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728(a).  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  Consequently, the only conceivable route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2011). 

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the Board will consider and apply the amended version of 38 U.S.C.A. § 1725, since it is potentially more favorable to the Veteran.  

The amended law expands the meaning of "emergency treatment" under section 1725(f)(1) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2011). 

The applicable VA regulation for the "prudent layperson standard" also provides further guidance as to what criteria are required to establish eligibility under 38 U.S.C.A. § 1725 for a nonservice-connected disorder.  See 38 C.F.R. § 17.1002(a)-(i) (2010).  Specifically, under 38 C.F.R. § 17.1002(a)-(i), the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(i) (2011). 

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(i) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

The U.S. Court of Appeals for Veterans Claims (Court) also recently held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2011).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran has already met several of the necessary criteria for reimbursement.  That is, it has been already determined by the VAMC that the claim for reimbursement was timely filed by the private provider, the Veteran is financially liable to the private provider of treatment, the Veteran is without health insurance, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment, the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided, and the services in question were provided in a hospital emergency department.  See 38 C.F.R. § 17.1002(a)-(i) (2011).  It has also been determined that (1) the services were initially provided for an emergent situation on June 6, 2006, and that treatment at that time was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) a VA or other Federal facility/provider was not feasibly available. 

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on for the period from June 8 to June 10, 2006, under the amended version of 38 U.S.C.A. § 1725 are not met.  

The critical issue is whether the emergency stabilized on June 8, 2006, or continued through to June 10, 2006.  The Board finds that preponderance of the evidence shows that the Veteran's condition stabilized June 7, 2006.  On the one hand, the Board has considered the VA medical reviews.  The CMO reviewed the medical record and found on two occasions that the Veteran's condition stabilized as of June 8, 2006.  These two opinions are uncontroverted, competent evidence against the claim for the period from June 8 to June 10.  On the other hand, the Board notes the Veteran's arguments and those of his wife, suggest that the Veteran's condition did not stabilize until he left Osceola on June 10, 2006.  The Board finds the assessments of the CMO to be considerably more persuasive as to the critical issue of medical stabilization than these lay opinions as they are rendered by a medical professional as compared to the Veteran and his wife who are lay persons.  
Therefore, the Board finds the preponderance of the evidence to be against the claim as to the period beginning June 8, 2006, and ending June 10, 2006.  

Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Osceola Regional Hospital during the period from June 8, 2006, through June 10, 2006, is not warranted.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2011).


ORDER

Payment of or reimbursement for medical expenses incurred as a result of treatment provided at Osceola Regional Hospital for the period from June 8, 2006, to June 10, 2006, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


